Citation Nr: 1034019	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asthma.

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1983 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the RO in 
Cleveland, Ohio, which continued the appellant's 60 percent 
disability rating for asthma and denied service connection for 
PTSD.  

The appellant testified before the undersigned at a June 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  A November 2007 entry in 
the appellant's VA treatment records indicates that he had been 
receiving Chapter 31 benefits, which were progressing slowly.  
Chapter 31 benefits are a reference to vocational rehabilitation 
services.  The records on file do not contain the appellant's VA 
vocational rehabilitation records.  Therefore, those records must 
be obtained for the file.

The March 2009 Statement of the Case indicates that the appellant 
was scheduled for a routine VA examination to evaluate the 
severity of his service-connected asthma disability in February 
2010.  The evidence of record does not include any records which 
post-date December 2009.  On remand, the appellant's VA treatment 
records for asthma from December 2009 to the present should be 
associated with the claims file, to include the February 2010 VA 
examination, if it occurred.

The Board remands the appellant's PTSD claim for a VA 
examination.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The appellant's medical records indicate a current diagnosis of 
bipolar disorder and PTSD.  The appellant contends that he 
suffered from a severe bout of asthma in early 1991 while 
stationed in Saudi Arabia that resulted in his hospitalization 
and made him fearful that he might die.  The appellant's service 
treatment records show that he was sent from Saudi Arabia to 
Germany due to asthma problems in 1991.  The appellant was given 
a permanent profile so that he would not be returned to a hot, 
dusty environment for duty.  The appellant was not provided a VA 
examination pursuant to his claim.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's medical records 
from December 2009 to the present and the 
appellant's vocational rehabilitation records 
for treatment concerning asthma.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  After obtaining the above evidence, to 
the extent available, schedule the appellant 
for a VA examination to determine whether it 
is at least as likely as not that the 
appellant's PTSD or bipolar disorder  was 
caused or aggravated by inservice asthma 
complaints noted in early 1991.  The entire 
claims folder and a copy of this REMAND must 
be made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


